DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/3/22 has been entered.
Status of the Claims
	This office action is submitted in response to the RCE filed on 11/3/22.
	Examiner notes that this application is a division of 14584771, which is now US Patent No. 10157397.
	Examiner further notes Applicant’s priority date of 12/29/2014, which stems from the aforementioned parent application.
	Examiner further notes that the previous rejection under 35 USC 101 was withdrawn on 3/17/21.
	Claims 1, 9, 15-20, 24-26, and 28-29 have been amended.
	Claims 2-8, 10-14, 21-23, and 27 have been canceled.
	There are no new claims.
	Therefore, claims 1, 9, 15-20, 24-26, and 28-33 are currently pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 15-18, and 24-26 are rejected under 35 USC 103 as being unpatentable over Park (20140136355) in view of Webb (9741028), and in further view of Peterson (20110137804), Athsani (20100114707), Yuan (20160117867). 
Claims 1 and 9:  Park discloses a method comprising:
Receiving at a computer system and from a mobile device of a customer, an application for a credit card (Paragraph 36); 
Performing a customer qualification for the credit card (Paragraph 36);
Providing access to a virtual credit card with a valid number, expiration date and security code (Paragraphs 36 and 38-39); and 
Authorizing a use of the virtual credit card to buy goods at a time of qualification (Paragraphs 40 and 46-48).
Park fails to explicitly disclose a method for collecting user information associated with the virtual credit card, determining buyer attributes for the customer from information associated with the virtual credit card, or collecting said user information associated with said virtual card, wherein the user information is transmitted from said mobile device to said computer system, said user information comprising a device identifier of the mobile device.
Webb, however, discloses a method for collecting user information in which user information is transmitted from a mobile device to a computer POS system, wherein said user information comprises a device identifier and transaction data (Fig. 1; Col. 4, Lines 17-32; Col. 7, Lines 5-37), and determining one or more buyer attributes for the customer based on the information (Col. 4, Lines 42-58). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the data collection of Webb with the virtual credit card processes of Park.  One would have been motivated to do this in order to monitor digital transactions, determine customer preferences, and target ads to them based on those preferences.
Furthermore, the language “said virtual card having a valid credit card number, a valid credit card expiration date and a valid credit card security code” and “co-branded credit card” merely denotes non-functional descriptive material, which is afforded little to no patentable weight.
Next, neither Park nor Webb explicitly describe a method in which user information is collected from a mobile device, the user information comprising previous transaction data.
Peterson, however, discloses a method in which user information is collected/transmitted from a user’s mobile device to a computer, wherein the information comprises previous transaction data.  (Fig. 4; Paragraph 24; Claims 6-7 and 26).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine this feature of Peterson with those of Park/Webb.  One would have been motivated to do this in order to consider a customer’s purchase history in approving a transaction or credit application.  Examiner further notes that the content of the data is merely non-functional descriptive material, which is afforded little to no patentable weight. 
Next, the Park/Webb/Peterson combination fails to explicitly disclose a method for utilizing a micro location device coupled with the computer system for collecting a location information about the mobile device, generating a customer notification based on the collected location information, or providing the customer notification to the mobile device.
Athsani, however, discloses a method for using a location device to wirelessly communicate with said mobile device and determine a location of the mobile device (Paragraphs 25-26); and generating and providing a notification to the user based on the location of the mobile device (Paragraphs 25-27).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the location-based features of Athsani with those of Park/Webb/Peterson.  One would have been motivated to do this in order to provide targeted ads to users and encourage them to patronize stores in their immediate proximity.
Finally, the Park/Webb/Peterson/Athsani combination fails to disclose a method for utilizing the micro-location device to wirelessly communicate with the mobile device and open the virtual co-branded credit card on said mobile device, or performing a wireless mobile payment transaction with said virtual co-branded card, said mobile payment transaction performed between said micro-location device and said mobile device; or wherein the transaction is within a store but not at a check-out register.
Yuan, however, discloses a method in which a micro-location device wirelessly communicates with a user’s device and opens a payment application on said device, and performs a wireless payment transaction with the payment application between the micro-location device and the mobile device in which the amount of the purchase is automatically deducted from the mobile payment application on said user’s mobile device; and wherein the transaction is not performed at a check-out register.  (Paragraph 43).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the wireless payment method of Yuan with the method discloses in Park/Webb/Peterson/Athsani.  One would have been motivated to do this in order provide an automated means for enabling payments without physical credit cards or payment instruments.
Furthermore, the language “wherein the performing of the credit-based transaction is within a store but not at a check-out register” is merely a non-functional description of the intended use and setting for the purchase transaction, which is afforded little to no patentable weight.
Claims 15-16 and 24-25:  The Park/Webb/Peterson/Athsani/Yuan combination discloses those limitations cited above.  
Athsani further discloses a method in which the location-based notification is a promotion and/or offer.  (Paragraph 27).
The rationale for combining Athsani with Park/Webb/Peterson/Yuan is articulated above and incorporated herein.
Furthermore, these claims merely denote the content of the notification, which constitutes non-functional descriptive material.  As such, they are afforded little to no patentable weight.
Claims 17 and 26:  The Park/Webb/Peterson/Athsani/Yuan combination discloses those limitations cited above.
Park further discloses a method for authorizing the card to perform a mobile purchase transaction at the time of qualification, wherein the time of qualification is not related to a proximity of the customer to a check-out register.  (Paragraph 36).
Claim 18:  The Park/Webb/Athsani/Yuan combination discloses those limitations cited above.
Park discloses a method authorizing the virtual co-branded card to perform said mobile payment transaction at the time of qualification, wherein the mobile payment transaction is within a store but not at a check-out register.  (Paragraphs 62-64).
Yuan further discloses a method in which the mobile transaction is not performed at a check-out register (Paragraph 43).
The rationale for combining Yuan with Park/Webb/Peterson/Athsani is articulated above and incorporated herein.
Furthermore, the language “wherein the performing of the mobile payment transaction is within a store but not at a check-out register” is merely a non-functional description of the intended use and setting for the purchase transaction, which is afforded little to no patentable weight.
Paragraphs 19-20 and 28-29 are rejected under 35 USC 103 as being unpatentable over Park/Webb/Peterson/Athsani/Yuan in view of Hwang (20150058134)
Claims 19 and 28:  The Park/Webb/Peterson/Athsani/Yuan combination discloses those limitations cited above, but fails to explicitly describe a method for determining attributes selected from the group consisting of: a name, a birthday, an address, an age, a number of children, and a time of a month when a highest number of purchases are made by said customer.
Hwang, however, discloses a method for determining attributes selected from the group consisting of: a name, a birthday, an address, an age, a number of children, and a time of a month when a highest number of purchases are made by said customer (Paragraphs 64).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine this feature of Hwang with those of Park/Webb/Peterson/Athsani/Yuan in order to provided targeted demographic analyses.
Claims 20 and 29:  The Park/Webb/Peterson/Athsani/Yuan combination discloses those limitations cited above, but fails to explicitly describe a method wherein determining the buyer attributes further comprises:
Accessing a customer database containing data pertaining to purchase characteristics of at least a thousand other customers; generating a plurality of customer purchasing patterns from said customer database; comparing the collected user information with said plurality of customer purchasing patterns; correlating the collected user information with at least one of said plurality of customer purchasing patterns; and assigning the at least one of said plurality of customer purchasing patterns that correlate with the collected user information as at least one buyer attribute of said one or more buyer attributes.
Hwang, however, discloses a method comprising: accessing a customer database containing data pertaining to purchase characteristics of at least a thousand other customers; generating a plurality of customer purchasing patterns from said customer database; comparing the collected user information with said plurality of customer purchasing patterns; correlating the collected user information with at least one of said plurality of customer purchasing patterns; and assigning the at least one of said plurality of customer purchasing patterns that correlate with the collected user information as at least one buyer attribute of said one or more buyer attributes. (Paragraphs 53-55 and 63-64).
The rationale for combining Hwang with Park/Webb/Peterson/Athsani/Yuan is articulated above and incorporated herein. 
Claims 30-33 are rejected under 35 USC 103 as being unpatentable over Park/Webb/Peterson/Athsani/Yuan in view of Peak (9558520).
The Park/Webb/Peterson/Athsani/Yuan combination discloses those limitations cited above, but fails to explicitly disclose a method wherein said user information further comprises GPS location data for the mobile device, a path taken by the user through a store, and a number of trips to said store.
Peak, however, discloses a method in which user data is transmitted by a mobile device to a computer system, wherein the user information comprises GPS location data, paths taken, and numbers of trips to certain locations.  (Abstract; Claims 1, 19, and 22).
Therefore, it would have been obvious to combine these features of Peak with those of Park/Webb/Peterson/Athsani/Yuan.  One would have been motivated to do this in order to target content to users based on their location data.
Response to Arguments
Applicant’s arguments have been fully considered, but are rendered moot in view of the new grounds of rejection cited above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BUSCH whose telephone number is (571)270-7953. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on 571-270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER C BUSCH/Examiner, Art Unit 3682                                                                                                                                                                                                        
/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682